         Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JODY A. MILLER,                                          No. 4:20-CV-00485

                 Plaintiff,                                  (Judge Brann)

         v.

    GABRIEL CAMPANA, DAMON
    HAGAN, FREDERICK L. MILLER
    IV, WILLIAM E. NICHOLS, JR., and
    THE CITY OF WILLIAMSPORT,

                Defendants.

                               MEMORANDUM OPINION

                                     SEPTEMBER 24, 2020

I.      BACKGROUND

        On March 25, 2020, Plaintiff, Jody A. Miller (hereinafter “Plaintiff”), filed a

one-count complaint against Defendants, Gabriel Campana, Damon Hagan,

Frederick L. Miller IV, William E. Nichols, Jr., and the City of Williamsport,

Pennsylvania (hereinafter “Defendants”). Bringing his claim under 42 U.S.C. §

1983, Plaintiff alleges that Defendants have retaliated against him, in violation of

the First Amendment of the United States Constitution.1



1
     The Court notes that three complaints were filed in the Middle District of Pennsylvania by
     Plaintiff’s counsel, James L. Best, Esq., within two weeks of one another. The three cases
     involve similar claims against a similar (though not identical) group of Defendants. A
     comparison of both the pleadings and briefings filed by the parties serves to highlight the
     similarities among the three litigations. See Mayes v. Campana et al., 4:20-cv-00499 (filed
     March 27, 2020) and Reeder v. Hagan et al., 4:20-cv-00591 (filed April 7, 2020).
          Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 2 of 13




         On May 26 and 27, 2020, the various Defendants filed two motions to

dismiss. Defendants argue that Plaintiff’s complaint violates Federal Rule of Civil

Procedure (“Fed. R. Civ. P.”) 8’s requirements that a complaint contain a “short

and plain statement” of the claim and be “simple, concise, and direct.” Defendants

further move to dismiss the complaint on its merits under Fed. R. Civ. P. 12(b)(6)

for failure to state a claim.

         The motion is now ripe for disposition; for the reasons that follow,

Defendants’ motion to dismiss is granted. The Court finds that the complaint, as

drafted, satisfies neither Fed. R. Civ. P. 8 nor 12(b)(6). However, Plaintiff will be

provided leave to amend the complaint.

II.      DISCUSSION

         A.     The Complaint Violates Federal Rule of Civil Procedure 8

         Fed. R. Civ. P. 8 requires a “short and plain statement of the claim showing

that the pleader is entitled to relief.”2 Furthermore, the rule requires that each

allegation be “simple, concise, and direct.”3 “Taken together, Rules 8(a) and

8(d)(1) underscore the emphasis placed on clarity and brevity by the federal

pleading rules.”4 While no technical form is required, “our court of appeals has




2
      Fed. R. Civ. P. 8(a)(2).
3
      Fed. R. Civ. P. 8(d)(1).
4
      Itiowe v. United States Government, 650 Fed.Appx. 100, 103 (3d Cir. 2016).
                                               -2-
        Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 3 of 13




repeatedly affirmed district courts’ dismissal of overly verbose, unintelligible

complaints in violation of Rule 8.”5

       Plaintiff’s complaint, while only a few pages, is comprised of long,

unintelligible, oftentimes rambling passages that do little to elucidate which facts

are relevant to Plaintiff’s cause of action. While the Court is sympathetic to the

fact that background information is often necessary to provide context for a claim,

a number of statements made in the complaint concern individuals and entities who

are not party to this litigation, without clearly connecting them to the issues. As

Plaintiff has noted that he is willing to amend the complaint,6 the Court asks that he

do so. Defendants’ motion to dismiss under Fed. R. Civ. P. 8 is granted. Because

the Court is directing Plaintiff to amend the complaint, Defendants’ motion to

strike is denied as moot.7

       Plaintiff is advised, however, that simply shortening paragraphs as he

proposes is unlikely to bring the complaint within the bounds of Rule 8. The Court

suggests that Plaintiff examine the allegations in the complaint to ensure that they

are all directly relevant to the claim he seeks to advance.8 Finally, the Court notes

that it appears that at least some of the complaint was written directly by Plaintiff


5
    Tarapchak v. Lackawanna County, 173 F.Supp.3d 57, 71 (M.D. Pa. 2016)
6
    Doc. 16 at 6.
7
    Defendants may revisit this issue after reviewing Plaintiff’s amended complaint. Plaintiff
    should pay special attention in considering whether to include those allegations in the
    amended complaint, as it appears Defendants would likely object again.
8
    Plaintiff is also asked to review the Middle District of Pennsylvania Local Rules to ensure his
    complaint complies.
                                                -3-
         Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 4 of 13




himself, rather than by counsel.9 Counsel should take care to ensure that does not

happen in this next iteration of the complaint.

        B.      The Complaint Does Not Survive A Motion to Dismiss Under
                Federal Rule of Civil Procedure 12(b)(6)

                1.      Motion to Dismiss Standard

        Although the Court independently finds that the complaint does not satisfy

Fed. R. Civ. P. 8, and therefore dismisses the complaint, the Court briefly

considers whether the complaint satisfies Fed. R. Civ. P. 12.10 Under Fed. R. Civ.

P. 12(b)(6), the Court dismisses a complaint, in whole or in part, if the plaintiff has

failed to “state a claim upon which relief can be granted.” A motion to dismiss

“tests the legal sufficiency of a pleading”11 and “streamlines litigation by

dispensing with needless discovery and factfinding.”12 “Rule 12(b)(6) authorizes a

court to dismiss a claim on the basis of a dispositive issue of law.”13 This is true of

any claim, “without regard to whether it is based on an outlandish legal theory or

on a close but ultimately unavailing one.”14




9
     See, e.g., Doc. 1 ¶ 37. This paragraph seems to be written in the first person, suggesting
     Plaintiff wrote it.
10
     The Court provides this information in the hopes that, once Plaintiff has amended the
     complaint, the Court will be able to resolve this matter exclusively on the merits without the
     need for a third round of pleadings and briefings.
11
     Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
     Bridgeport Machines, Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.).
12
     Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
13
     Neitzke, 490 U.S. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
14
     Neitzke, 490 U.S. at 327.
                                                 -4-
         Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 5 of 13




        Following the Roberts Court’s “civil procedure revival,”15 the landmark

decisions of Bell Atlantic Corporation v. Twombly16 and Ashcroft v. Iqbal17

tightened the standard that district courts must apply to 12(b)(6) motions.18 These

cases “retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and

replaced it with a more exacting “plausibility” standard.19

        Accordingly, after Twombly and Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”20 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”21 “Although the

plausibility standard does not impose a probability requirement, it does require a

pleading to show more than a sheer possibility that a defendant has acted

unlawfully.”22 Moreover, “[a]sking for plausible grounds . . . calls for enough facts




15
     Howard M. Wasserman, THE ROBERTS COURT AND THE CIVIL PROCEDURE REVIVAL, 31 Rev.
     Litig. 313, 316, 319-20 (2012).
16
     550 U.S. 544 (2007).
17
     556 U.S. 662, 678 (2009).
18
     Iqbal, 556 U.S. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957))
     (“[a]cknowledging that Twombly retired the Conley no-set-of-facts test”).
19
     Iqbal, 556 U.S. at 670 (citing Conley v. Gibson, 355 U.S. 41 (1957)) (“[a]cknowledging that
     Twombly retired the Conley no-set-of-facts test”).
20
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
21
     Iqbal, 556 U.S. at 678.
22
     Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (internal quotations
     and citations omitted).
                                                -5-
         Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 6 of 13




to raise a reasonable expectation that discovery will reveal evidence of

[wrongdoing].”23

        The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”24 No matter

the context, however, “[w]here a complaint pleads facts that are ‘merely consistent

with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’”25

        When disposing of a motion to dismiss, the Court “accept[s] as true all

factual allegations in the complaint and draw[s] all inferences from the facts

alleged in the light most favorable to [the plaintiff].”26 However, “the tenet that a

court must accept as true all of the allegations contained in the complaint is

inapplicable to legal conclusions.”27 “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.”28

        As a matter of procedure, the United States Court of Appeals for the Third

Circuit has instructed that:

        Under the pleading regime established by Twombly and Iqbal, a court
        reviewing the sufficiency of a complaint must take three steps. First, it
        must tak[e] note of the elements [the] plaintiff must plead to state a

23
     Twombly, 550 U.S. at 556.
24
     Iqbal, 556 U.S. at 679.
25
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (internal quotations omitted)).
26
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
27
     Iqbal, 556 U.S. at 678 (internal citations omitted); see also Fowler v. UPMC Shadyside, 578
     F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-
     bones’ allegations will no longer survive a motion to dismiss.”).
28
     Iqbal, 556 U.S. at 678.
                                                 -6-
         Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 7 of 13




        claim. Second, it should identify allegations that, because they are no
        more than conclusions, are not entitled to the assumption of truth.
        Finally, [w]hen there are well-pleaded factual allegations, [the] court
        should assume their veracity and then determine whether they plausibly
        give rise to an entitlement to relief.29

                2.     Facts Alleged in the Complaint

        The facts alleged in the complaint, which I must accept as true for the

purposes of this motion, are as follows.

        Plaintiff is an officer with the Williamsport Bureau of Police (“WBP”).30 He

served in a number of positions throughout his tenure with the WBP.31 In April

2016, one of the Defendants, Gabriel Campana (the then-mayor of Williamsport)

hired David Young as the new chief of the WBP.32 Chief Young was “provided

with . . . the mission to improve professionalism, enhance systems, improve

efficiency, reduce fraud, waste, and abuse, and overhaul overall operations to make

the department compliant and up to date with guidelines, standards, policies and

procedures of the WBP, which was riven with politics, favoritism, inefficiency,

poor management, and waste of public funds.”33 Plaintiff was retained by Chief

Young as the Captain of Patrol Operations.34 As part of his “duty as police

administrator[],” Plaintiff “identified numerous areas of significant concern” and




29
     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
30
     Doc. 1 at ¶ 7.
31
     Id. at ¶ 8.
32
     Id. at ¶ 13.
33
     Id.
34
     Id. at ¶ 15.
                                                -7-
          Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 8 of 13




frequently voiced his concerns “to a variety of City officials.”35 Defendant

Campana, the City Council, and Chief Young “requested and directed” Plaintiff to

“implement supervision and controls to address inefficiency, fraud, waste, and

abuse, and to cut overall department expenses.”36 Plaintiff was apparently

“lauded” by Defendant Campana and the City Council members for his “effective,

proactive efforts, and continued progress in the reform of the WBP.”37

        According to Plaintiff, however, not everyone was pleased with Chief

Young’s police administration and its attempts to “revamp the WBP.”38 Lawsuits,

Equal Employment Opportunity Commission complaints, and other grievances

ensued.39 Plaintiff alleges that at some point, the police administration’s

relationship with Defendant Campana deteriorated.40 Thereafter, Plaintiff alleges

that Chief Young announced his resignation from the WBP, and that Defendant

Campana issued a press release which “indicated that he was appointing [Plaintiff]

as Chief of Police.”41 Plaintiff claims that Defendant Campana eventually reneged

on his offer to appoint Plaintiff, and instead appointed another individual to that

post.42 Plaintiff alleges that he was subsequently subject to harassment, disparity



35
     Id. at ¶¶ 17-18.
36
     Id. at ¶ 20.
37
     Id. at ¶ 23.
38
     Id. at ¶ 25.
39
     Id.
40
     Id. at ¶¶ 25-26.
41
     Id. at ¶¶ 27-28.
42
     Id. at ¶ 36.
                                         -8-
         Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 9 of 13




of treatment, and retaliation.43 Plaintiff was assigned to a new position in March

2020, and asserts this assignment was a constructive demotion and

marginalization.44

                3.     Analysis

        Although “public employees do not surrender all their First Amendment

rights by reason of their employment”45 the United States Supreme Court has noted

the need to strike a “careful balance ‘between the interests of the [employee], as a

citizen, in commenting upon matters of public concern[,] and the interest of the

State, as an employer, in promoting the efficiency of the public services it performs

through its employees.’”46 In order to establish a First Amendment retaliation

claim, “a public employee must show that (1) his [activity] is protected by the First

Amendment and (2) the [activity] was a substantial or motivating factor in the

alleged retaliatory action, which, if both are proved, shifts the burden to the

employer to prove that (3) the same action would have been taken even if the




43
     Id. at ¶¶ 40-53.
44
     Id. at ¶ 54.
45
     Garcetti v. Ceballos, 547 U.S. 410, 417 (2006); see also Rankin v. McPherson, 483 U.S. 378,
     383 (1987) (“[A] State may not discharge an employee on a basis that infringes that
     employee’s constitutionally protected interest in freedom of speech.”).
46
     Lane v. Franks, 573 U.S. 228, 236 (2014) (first alteration in original) (quoting Pickering v.
     Bd. Of Ed., 391 U.S. 563, 568 (1968).
                                                -9-
        Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 10 of 13




[activity] had not occurred.”47 The first element is a question of law, while the

second and third are questions of fact.48

        “A public employee’s statement is protected activity when (1) in making it,

the employee spoke as a citizen, (2) the statement involved a matter of public

concern, and (3) the government employer did not have an adequate justification

for treating the employee differently from any other member of the general public

as a result of the statement he made.”49 Accordingly, the first question for this

Court is whether Plaintiff’s statements were made in his role as an employee, or his

role as a citizen. If Plaintiff spoke as an employee, his First Amendment claim is

dead on arrival.50

        Here, Plaintiff clearly alleges that he “engaged in protected activity in that

he engaged in free speech activities which raised concerns of corruption, fraud,

waste, abuse and mismanagement” within the WBP.51 It is equally clear from the

complaint that this is what Plaintiff was hired to do. Plaintiff pleads that “[a]s part

of [his] duty as police administrator[], [Plaintiff] identified numerous areas of

significant concern regarding identified fraud, waste, abuse, mismanagement . . .”52



47
     Falco v. Zimmer, 767 Fed.Appx.288, 299 (3d Cir. 2019); see also Dougherty v. School Dist.
     of Philadelphia, 772 F.3d 979, 986 (3d Cir. 2014).
48
     Dougherty v. School Dist. of Philadelphia, 772 F.3d 979, 987 (3d Cir. 2014) (citing Gorum v.
     Sessoms, 561 F.3d 179, 184 (3d. Cir. 2009)).
49
     Hill v. Burough of Kutztown, 455 F.3d 225 (3d Cir. 2006) (internal quotation marks omitted)
     (quoting Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)).
50
     Garcetti v. Ceballos, 547 U.S. 410 (2006).
51
     Doc. 1 ¶ 57 (emphasis added).
52
     Doc. 1 ¶ 18 (emphasis added). See also ¶¶ 20, 23.
                                               - 10 -
         Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 11 of 13




Plaintiff’s contention that he was “speaking out as a citizen on these matters”53 is

contradicted by his own complaint. “When public employees make statements

pursuant to their official duties, the employees are not speaking as citizens for First

Amendment purposes, and the Constitution does not insulate their communications

from employer discipline.”54 Based on the complaint, I find that because

Plaintiff’s alleged speech was made pursuant to his duties as an employee, it is not

protected speech.55 Therefore, Plaintiff’s First Amendment claim fails. Having

found that the complaint does not allege that Plaintiff engaged in protected speech,

the Court does not consider the additional requirements for a First Amendment

retaliation claim.

        Plaintiff further argues, in opposition to Defendants’ motion, that the City of

Williamsport is liable under a Monell theory. It is not clear from the face of the

complaint that this was pled, but the Court considers and dismisses this claim as

well. Under Monell v. Department of Social Servs.,56 a municipality may be held

liable for a violation of § 1983, but only “where it has in place a policy or custom




53
     Doc. 16 at 8.
54
     Garcetti, 547 U.S. at 421 (2006).
55
     In February 2020, the Honorable Malachy E. Mannion of this Court dismissed § 1983 First
     Amendment retaliation claims from police officers who allegedly spoke out about
     improprieties in their police department, because the officers were speaking as employees,
     rather than as citizens. While not necessarily binding on me, I find this opinion thorough and
     persuasive. In subsequent briefing, the parties should consider whether this case is
     distinguishable from Lahovski v. Rush Tp., or whether the same result is dictated by the law.
     441 F.Supp.3d 43.
56
     436 U.S. 658 (1978).
                                                - 11 -
         Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 12 of 13




that led to the violation.”57 The burden is on Plaintiff to identify such a policy or

custom.58 Plaintiff has failed to allege a violation of his First Amendment rights.

“Absent an underlying constitutional violation by an agent of the municipality,

however, the municipality itself may not be held liable under § 1983.”59

        Even if he had alleged an injury, however, Plaintiff’s argument that there

was a “failure to have effective policies and customs to protect whistle blowers”60

does not, without more, establish the existence of a policy or custom, as defined in

our case law.61 While “the absence of a policy may provide the basis for a Monell

claim if sufficiently pled,”62 Plaintiff has not yet met that bar. Furthermore, it is

unclear from the complaint how any theoretical policy (or lack thereof) led to

retaliation against Plaintiff.63 Therefore, any claim against the City of

Williamsport also fails.

III.    CONCLUSION

        Defendants’ Motions to Dismiss are granted. Defendants’ Motion to Strike

is denied as moot. Plaintiff is granted leave to amend. Plaintiff will be given




57
     Lahovski, 441 F.Supp.3d at 60 (M.D. Pa. 2020).
58
     Baloga v. Pittston Area School District, 927 F.3d 742, 761 (3d Cir. 2019).
59
     Mills v. City of Harrisburg, 350 Fed.Appx 770, 773 n.2 (3d Cir. 2009); see also Southerton v.
     Borough of Honesdale, 2018 WL 5810269 at *7 (M.D. Pa. Nov. 6, 2018) (Caputo, J.).
60
     Doc. 12 at 11.
61
     Baloga, 927 F.3d at 761 (3d Cir. 2019).
62
     Moy v. DeParlos, 2019 WL 4221072 at *5 (M.D. Pa. Sept. 5, 2019) (Conner, J.).
63
     Moeck v. Pleasant Valley School District, 983 F.Supp.2d 516, 524 (“Municipal liability only
     attaches when a plaintiff demonstrates that an official policy or custom caused the asserted
     constitutional deprivation.”) (emphasis added).
                                               - 12 -
        Case 4:20-cv-00485-MWB Document 18 Filed 09/24/20 Page 13 of 13




twenty-one days from today’s date to file an amended complaint.64 If no amended

complaint is filed, the action will be summarily dismissed pursuant to Federal Rule

of Civil Procedure 41(b).

        An appropriate Order follows.

                                                     BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




64
     Ordinarily, the Court would allow Plaintiff fourteen days to amend the complaint. The Court
     is mindful, however, that Plaintiff’s attorney, Mr. Best, is being asked to amend three
     complaints today.
                                                 - 13 -
